UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6605



WILLIAM RAY DELOACH,

                                              Plaintiff - Appellant,

          versus

STEPHANIE KING,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge. (CA-
96-21-R)


Submitted:   July 25, 1996                 Decided:   August 12, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


William Ray Deloach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on January 5, 1996; Appellant's notice of

appeal was filed on April 10, 1996. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. We therefore dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2